DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered. 
Response to Amendment
This communication is considered fully responsive to the amendment filed on 8/2/2022.
Claims 1, 10, 13 have been amended.
Claims 9 and 22-23 have been cancelled.
New claims 26-28 are added.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 11, 13-17, 19-21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2020/0163037, hereinafter “Zheng”) in view of Huang et al. (US 2020/0245274, hereinafter “Huang”) and further in view of Li et al. (US 2019/0037509, hereinafter “Li”).
For claims 1 and 13, Zheng discloses A clear channel listening method, wherein the method comprises: 
determining a signal block set (S901: An access network device determines a resource set used for transmission of a synchronization signal block set in a preset time window in a cell using an unlicensed frequency band; see Zheng par. 0163 and Fig. 9), each signal block comprising at least one signal and/or at least one channel (each synchronization signal block included in the synchronization signal block set includes a PSS and an SSS….Optionally, each synchronization signal block included in the synchronization signal block set may further include a PBCH; see Zheng par. 0164-0165, 0189); 
when the result of the CCA is that the channel of the unlicensed spectrum is available, using the channel of the unlicensed spectrum to transmit the signal blocks comprised in the signal block set (S902: The access network device sends the first synchronization signal block to a terminal device on a first resource in the plurality of first candidate resources based on a CCA result, where a channel on an unlicensed frequency band corresponding to the first resource is in an idle state; and/or the access network device respectively sends N second synchronization signal blocks in the L second synchronization signal blocks to the terminal device on N second resources in the at least L second candidate resources based on the CCA result; see Zheng par. 0175 and Fig. 9).
Zheng does not explicitly disclose the signal block set comprising n signal blocks, n being an integer greater than 1. Huang discloses the signal block set comprising n signal blocks, n being an integer greater than 1 (the first indication information is carried by using m bits in a downlink signal, and the first indication information includes related information indicating a quantity n of synchronization signal blocks SS blocks included in a synchronization signal burst set SS burst set, where m<log2N, N is a maximum value of a quantity of SS blocks supported in the SS burst set, both m and n are integers greater than 1, and n is less than or equal to N; see Huang par. 0126). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Huang's arrangement in Zheng's invention to enable the network device to notify, by using relatively low overheads in an effective information notification method, the terminal device of a quantity n of SS blocks included in an SS burst set (see Huang par. 0117). 
The combination of Zheng and Huang does not explicitly disclose executing one directional clear channel assessment (CCA) on a channel of an unlicensed spectrum before transmitting the signal blocks comprised in the signal block set, wherein a direction of the CCA is related to the signal block set; and. Li discloses executing one directional clear channel assessment (CCA) on a channel of an unlicensed spectrum before transmitting the signal blocks comprised in the signal block set (in order to increase the channel access opportunity for NR unlicensed, the transmission for each SS/PBCH block or a group of SS/PBCH blocks can be subject to a single-shot LBT for a fixed sensing duration; see Li par. 0171-0172, 0221 and Fig. 17), wherein a direction of the CCA comprises a direction corresponding to a collection of beam directions of the n signal blocks comprised in the signal block set (The LBT operation can be performed over the spatial RX parameter which corresponds to a wider beam direction, than that of the intended spatial TX parameter(s) of the following SS/PBCH block(s); and the beam direction that corresponds to the spatial RX parameter for LBT operation can cover the intended beam direction(s) that corresponds to the spatial TX parameter(s) of the following SS/PBCH block(s). One example is shown in FIG. 27 (e.g., (c) in FIG. 27). For a group of M SS/PBCH blocks (M>1) wherein the gap between neighboring SS/PBCH blocks are less than a certain duration (e.g., SIPS), and that only one LBT process is be performed preceding the first SS/PBCH block, the following relation between the directionality of the LBT process and the directionality of SS/PBCH blocks are possible; see Li par. 0290-0292, Figs. 27 and 28); and. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Zheng's invention to design an LBT procedure, and directionality for LBT operation and the SS/PBCH blocks and ensure consecutive SS/PBCH blocks can be transmitted subject to one successful LBT (see Li par. 0247).
Specifically for claim 13, Zheng discloses A clear channel listening apparatus (Referring to FIG. 30, the access network device 3000; see Zheng par. 0314), wherein the apparatus comprises: 
a processor (processor 3001; see Zheng Fig. 30); and 
a memory (a memory 3002; see Zheng Fig. 30), and the memory stores at least one instruction, and the at least one instruction is used to be executed by the processor to enable the processor to (The memory 3002 is configured to store a computer executable instruction. The at least one processor 3001 is configured to execute the computer executable instruction stored in the memory 3002; see Zheng par. 0315-0316): 
For claims 2 and 14, Zheng discloses The method according to claim 1, wherein the signal block is a synchronization signal block (SSB) (3. Synchronization Signal Block. In the embodiments of this application, a synchronization signal block includes a PSS and an SSS. By using a detected PSS and SSS, a terminal device may implement at least one of the following functions: identifying a cell transmitting the PSS and the SSS, which may be, for example, determining a cell identity (Cell ID); implementing symbol-level time synchronization; and implementing frequency synchronization; see Zheng par. 0110-0111).
For claims 3 and 15, Zheng discloses The method according to claim 1, wherein each signal block comprises: at least one signal and/or at least one channel associated with one SSB (For a wireless communications system deployed on an unlicensed frequency band in a standalone manner, for example, a standalone NR-U (NR over unlicensed carrier) system, to enable a terminal device in an idle state to identify an NR cell and switch from the idle state to a connected state, an SSB may include a PSS, an SSS, and a PBCH; see Zheng par. 0112).
For claims 4 and 16, Zheng discloses The method according to claim 1, wherein each signal block comprises: one SSB, and at least one signal and/or at least one channel associated with the one SSB (for a same system such as the standalone NR-U system, there may be two forms of synchronization signal blocks at the same time. For example, one is a synchronization signal block used for identification by a terminal device in an idle state, and the other is a synchronization signal block used for identification by a terminal device in a connected state. The former may include a PSS, an SSS, and a PBCH. For the terminal device in the connected state, the access network device may notify, in another manner, content included in a PBCH; see Zheng par. 0113).
For claims 5 and 17, Zheng discloses The method according to claim 3, wherein the at least one signal comprises at least one of the following signals: a channel state information reference signal (CSI-RS), a phase tracking reference signal (PTRS), a demodulation reference signal (DMRS) (An SSB time index may be explicitly carried in a synchronization signal block (for example, a PBCH in the synchronization signal block includes SSB time index information), or may be implicitly carried in a synchronization signal block, for example, indicated by using different sequence forms of a demodulation reference signal (DMRS) used to demodulate the synchronization signal block; see Zheng par. 0194).
For claims 7 and 19, Zheng discloses The method according to claim 1, wherein the CCA is executed once before transmitting a first signal block in the signal block set that actually needs to be transmitted (in the SSB time window, a quantity of actually transmitted SSBs is not greater than a quantity of nominally transmitted SSBs; see par. 0129 and 0179; CCA needs to be performed for one part of the other synchronization signal blocks before transmission, but CCA does not need to be performed for the other part of the other synchronization signal blocks before transmission, as shown in FIG. 13c. In FIG. 13c, a channel on an unlicensed frequency band corresponding to a first sequential resource for an SSB 0 is in an idle state, and the access network device sends the SSB 0 to the terminal device on the first sequential resource for the SSB 0; see Zheng par. 0214-0215).
For claims 8 and 20, Zheng discloses The method according to claim 1, wherein the CCA is not executed between transmitting two adjacent signal blocks in the signal block set (CCA needs to be  performed for none of the other synchronization signal blocks before transmission, as shown in FIG. 13a. In FIG. 13a, a channel on an unlicensed frequency band corresponding to a first sequential resource for an SSB 0 is in an idle state, and the access network device sends the SSB 0 to the terminal device on the first sequential resource for the SSB 0. In this case, for other synchronization signal blocks SSB 1, SSB 2, and SSB 3 in an SS burst set in which the SSB 0 is located, the access network device may not need to perform CCA when sending the SSB 1, the SSB 2, and the SSB 3 on first preset resources corresponding to the SSB 1, the SSB 2, and the SSB 3 respectively; see Zheng par. 0208-0209).
For claims 10 and 22, Zheng discloses The method according to claim 1, wherein the direction of the CCA is the same as a beam direction of any signal block in the signal block set. (Synchronization signal blocks transmitted on the resources that appear periodically may be the same, for example, corresponding to a same beam direction; or may be different, for example, corresponding to different beam directions…A beam direction of a synchronization signal block that is correspondingly transmitted on a resource 1 in the first 10 ms may be the same as or different from a beam direction of a synchronization signal block that is correspondingly transmitted on a resource 1 in the second 10 ms; see Zheng par. 0120-0121).
For claims 11 and 23, Zheng discloses The method according to claim 1, wherein two adjacent signal blocks between which a time interval in time domain is less than execution time duration of the CCA are distributed into the same signal block set (If the access network device does not need to perform CCA when sending the SSB 3, a relationship between the SSB 3 and the SSB 2 may be understood as "a time interval between a start location of a candidate resource occupied by the SSB 3 and an end location of a candidate resource occupied by another synchronization signal block (namely, the SSB 2) that is closest to the SSB 3 and that has been transmitted by the access network device before the SSB 3 is less than a specific threshold", or may be understood as "a candidate resource occupied by the SSB 3 and a candidate resource occupied by another synchronization signal block (namely, the SSB 2) that is closest to the SSB 3 and that has been transmitted by the access network device before the SSB 3 are located in a same slot". Similar to the description of FIG. 13a, in FIG. 13c, for areas marked with "4" or "5", the access network device needs to pad signals to ensure right to use the unlicensed frequency band; see Zheng par. 0216).
For claim 21, Zheng discloses The apparatus according to claim 13, wherein the CCA is executed once again on the channel of the unlicensed spectrum before using the channel of the unlicensed spectrum to transmit a signal block comprised in another signal block set (CCA needs to be performed for all the other synchronization signal blocks before transmission, as shown in FIG. 13b. In FIG. 13b, a channel on an unlicensed frequency band corresponding to a first sequential resource for an SSB 0 is in an idle state, and the access network device sends the SSB 0 to the terminal device on the first sequential resource for the SSB 0. In this case, for other synchronization signal blocks SSB 1, SSB 2, and SSB 3 in an SS burst set in which the SSB 0 is located, the access network device needs to perform CCA when sending the SSB 1, the SSB 2, and the SSB 3 on first preset resources corresponding to the SSB 1, the SSB 2, and the SSB 3 respectively; see Zheng par. 0211-0212).
For claim 26, Zheng discloses The apparatus according to claim 13, wherein a beam direction of a signal block is a direction of a beam used by the signal block (synchronization signal blocks included in one SS burst set may cover all beam directions of sending a synchronization signal. In other words, a plurality of synchronization signal blocks included in an SS burst set may cover all beam directions that can be supported by the system; see Zheng par. 0116).
For claim 27, Zheng discloses The method according to claim 1, wherein the beam directions of the n signal blocks belong to a same sector area (the some or all synchronization signal blocks herein may correspond to a same beam direction. It should be noted that the beam direction herein may be omnidirectional, or may correspond to a particular direction; see Zheng par. 0116).
For claim 28, Zheng does not explicitly disclose The method according to claim 1, wherein the beam directions of the n signal blocks comprise directions corresponding to multiple narrow beams, and the direction of the CCA comprises a direction corresponding to a wide beam. Li discloses The method according to claim 1, wherein the beam directions of the n signal blocks comprise directions corresponding to multiple narrow beams, and the direction of the CCA comprises a direction corresponding to a wide beam (at least two SS/PBCH blocks intend to use different spatial TX parameters within the group of SS/PBCH blocks, and the LBT can be per formed over the onmi-directional spatial RX parameter, or quasi-onmi-directional spatial RX parameter, or a spatial RX parameter that corresponds to a wide beam direction that covers every spatial TX parameter of the SS/PBCH blocks. One example with M=2 is illustrated in 2402 of FIG. 28, wherein the 2 SS/PBCH blocks have different intended spatial TX parameters, while the LBT is performed over a spatial RX parameter that covers both intended spatial TX parameters of the 2 SS/PBCH blocks. In one sub-embodiment, an extra single-shot LBT can be performed before granting transmission of each SSB, after the LBT that is performed over an onmi/quasi-omni spatial RX parameter or with a wide-beam direction is successfully completed; see Li par. 0294). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Zheng's invention to design an LBT procedure, and directionality for LBT operation and the SS/PBCH blocks and ensure consecutive SS/PBCH blocks can be transmitted subject to one successful LBT (see Li par. 0247).
Claim(s) 6, 12, 18, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, Huang and Li, and further in view of Jiang et al. (US 2021/0022095, hereinafter “Jiang”) .
For claims 6 and 18, the combination of Zheng, Huang and Li does not explicitly disclose The method. according to claim 3, wherein the at least one channel comprises at least one of the following channels: a channel carrying remaining minimum system information (RMSI), a physical downlink control channel (PDCCH) associated with RMSI, a channel carrying paging information, a PDCCH associated with paging information, a channel carrying other system information (OSI), and a PDCCH associated with OSI. Jiang discloses The method according to claim 3, wherein the at least one channel comprises at least one of the following channels: a channel carrying remaining minimum system information (RMSI), a physical downlink control channel (PDCCH) associated with RMSI, a channel carrying paging information, a PDCCH associated with paging information, a channel carrying other system information (OSI), and a PDCCH associated with OSI (performing channel detection in  transmission directions of the PDCCH and the PDSCH of the target information and the SSB in the time domain transmission unit, wherein the target information includes at least one of: remaining minimum system information (RMSI), other system information (OSI), and paging signaling; see Jiang par. 0076). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Jiang's arrangement in Zheng's invention so that by performing channel detection on the time domain transmission unit on the unlicensed band, and sending the synchronization signal block (SSB) according to the detection result of the channel detection, the network communication process is improved, the normal RRM measurement and initial access of the terminal are ensured, thus improving the reliability of network communication (see Jiang par. 0017).
For claims 12 and 24, the combination of Zheng, Huang and Li does not explicitly discloses The method according to claim 1, wherein at least two signal blocks belonging to the same time domain division in time domain are distributed into the same signal block set. Jiang discloses The method according to claim 1, wherein at least two signal blocks belonging to the same time domain division in time domain are distributed into the same signal block set (when the time domain transmission unit contains at least two SSBs, an implementation of Step 601 may be as follows: performing channel detection in transmission directions of the at least two SSBs simultaneously. In this case, the at least two SSBs may be consecutive SSBs, or may be discontinuous SSBs. Digital beamforming is adopted for each of the at least two SSBs, that is, only the SSBs of low frequency band can realize simultaneous channel detection in the transmission directions of multiple SSBs; see Jiang par. 0055-0057, 0094-0096). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Jiang's arrangement in Zheng's invention so that by performing channel detection on the time domain transmission unit on the unlicensed band, and sending the synchronization signal block (SSB) according to the detection result of the channel detection, the network communication process is improved, the normal RRM measurement and initial access of the terminal are ensured, thus improving the reliability of network communication (see Jiang par. 0017).
For claim 25, the combination of Zheng, Huang and Li does not explicitly disclose The apparatus according to claim 24, wherein the time domain division is any one of the following: one subframe, half subframe, one time slot, two or more time slots. Jiang discloses The apparatus according to claim 24, wherein the time domain division is any one of the following: one subframe, half subframe, one time slot, two or more time slots (If the length of the time domain transmission unit is greater than one slot, for example, spans two time slots, as shown in FIG. 10, the time domain transmission unit is selected as being from the start OFDM symbol of SSB1 to the end OFDM symbol of SSB4. If channels in all transmission directions are detected as idle, the network equipment must transmit channel reservation signals in the transmission directions of all SSBs that are not transmitted at the same time when transmitting the SSBs; see Jiang par. 0062). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Jiang's arrangement in Zheng's invention so that by performing channel detection on the time domain transmission unit on the unlicensed band, and sending the synchronization signal block (SSB) according to the detection result of the channel detection, the network communication process is improved, the normal RRM measurement and initial access of the terminal are ensured, thus improving the reliability of network communication (see Jiang par. 0017).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415